Table 1 to Purchase Agreement No. 3219 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AAL 48980-1F.TXTBoeing ProprietaryPage 1 Table 1 to Purchase Agreement No. 3219 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AAL 48980-1F.TXTBoeing ProprietaryPage 2 Table 1 to Purchase Agreement No. 3219 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AAL 48980-1F.TXTBoeing ProprietaryPage 3 Table 1 to Purchase Agreement No. 3219 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AAL 48980-2F.TXTBoeing ProprietaryPage 1 Table 1 to Purchase Agreement No. 3219 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AAL 48980-2F.TXTBoeing ProprietaryPage 2 Table 1 to Purchase Agreement No. 3219 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] AAL 48980-2F.TXTBoeing
